— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a disciplinary determination finding him guilty of stealing. Contrary to petitioner’s contention, the misbehavior report and testimony at the hearing, including admissions by petitioner, provide substantial evidence to support the determination of guilt (see Matter of Accardi v Goord, 34 AD3d 945, 946 [2006]). To the extent that petitioner challenges the use of a speaker phone to receive testimony, this argument was not preserved for our review by any objection at the hearing (see Matter of Murphy v Goord, 272 AD2d 730, 730 [2000]; Matter of Rizzuto v Coombe, 225 AD2d 961, 962 [1996]).
Lahtinen, J.P., McCarthy, Garry and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.